FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      December 4, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
STEVEN JOSHUA KARP,

             Plaintiff-Appellant,

v.                                                        No. 11-1548
                                             (D.C. No. 1:10-CV-02277-CMA-KMT)
KIRK G. GARRETT, Correctional                              (D. Colo.)
Officer, Colorado Department of
Corrections; MARK BROADDUS,
Warden, Denver Reception and
Diagnostic Center,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges.


      Steven Joshua Karp (“Karp”), a pro se Colorado state prisoner, challenges the

dismissal of his 42 U.S.C. § 1983 prisoner complaint. Our jurisdiction arises under

28 U.S.C. § 1291 and we affirm.



*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      In his complaint, Karp alleged that defendant Kirk G. Garrett (“Garrett”), a

corrections officer employed by the Colorado Department of Corrections, and Mark

Broaddus (“Broaddus”), warden of the corrections facility in which Garrett worked,

subjected Karp to cruel and unusual punishment in violation of the Eighth

Amendment of the U.S. Constitution. Karp alleged that Garrett assaulted him by

slamming his head into a door jam, causing serious injury. He alleged that Broaddus

was liable because his injury was caused in part by Broaddus’ failure to properly

train and educate his staff. Karp sued both defendants in their individual and official

capacities.

      The magistrate judge recommended that the district court dismiss Karp’s

claims against Broaddus because the claims in his official capacity were barred by

the Eleventh Amendment and the claims in his individual capacity were barred by

qualified immunity. The magistrate judge further found that because Karp attributed

liability to Broaddus merely on the basis of his supervisory role, his claims should be

dismissed for failure to sufficiently show personal participation. See Fogarty v.

Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008) (“Individual liability under § 1983

must be based on personal involvement in the alleged constitutional violation.”

(internal quotation marks omitted)). The magistrate judge also recommended that the

district court dismiss the claims against Garrett because Karp failed to properly serve

him. After reviewing Karp’s objections, the district court agreed. It adopted the




                                         -2-
magistrate judge’s report and recommendation and dismissed Karp’s complaint.

Karp now appeals.

      Having reviewed the briefs, the record, and applicable law, we conclude that

Karp has not identified any reversible error in the magistrate judge’s analysis or the

district court’s order. We therefore AFFIRM the district court’s dismissal for

substantially the same reasons articulated by the magistrate judge in her report and

recommendation and adopted by the district court in its order of October 28, 2011.

Karp’s motion to proceed in forma pauperis on appeal is GRANTED, and he is

reminded to continue making partial payments of the filing fee until it is paid in full.

Appellant’s motion to appoint counsel is DENIED.


                                                Entered for the Court


                                                Timothy M. Tymkovich
                                                Circuit Judge




                                          -3-